DETAILED ACTION

Examiner’s Notes
The present application is being examined under the pre-AIA  first to invent provisions.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1, 9-11, 14, 16, and 19-20 are amended.
Claims 4-5, 7-8, and 17-18 are withdrawn from further consideration.
Claims 1-20 are pending.

Status of Objections
All previous objections are withdrawn as necessitated by amendment.


Status of Rejections
All previous rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn as necessitated by amendment.
All previous rejections under 35 U.S.C. 103 (a) are maintained.



Claim Objections
Claims 9-11 and 13 are objected to because of the following informality:
	Claims 9-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 6, 12, 14-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHAEFER (US 20150207083 A1) in view of GAO (WO 2016069321 A2) and LECLOUX (US 20110101312 A1).
	Regarding claim 1, SCHAEFER teaches a compound having Formula I (see the compound of the formula (1) in claims 1-17 of SCHAEFER): 

    PNG
    media_image1.png
    190
    366
    media_image1.png
    Greyscale

wherein A1, A2, A3, A4, A5, A6, and A7 are independently selected from CR2 or N, wherein no more than two of A1, A2 and A3 are N, and no more than two of A4, A5, A6, and A7 are N, and each R2 is independently selected from the group consisting of hydrogen, deuterium, halogen, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, tetrapehenylene, azatetraphenylene, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acid, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino and combinations thereof; Y is selected from the group consisting of NR3, SiR4R5, GeR4R5, O, S, and Se; and R3, R4 and R5 are independently selected from the group consisting of hydrogen, deuterium, alkyl, cycloalkyl, heteroalkyl, arylalkyl, aryl, heteroaryl, and combinations thereof; or one of R3, R4 and R5, can be a divalent aryl or heteroaryl ring system that links to another compound of Formula I (see the compound of the formula (1) in claims 1-17;

    PNG
    media_image2.png
    223
    310
    media_image2.png
    Greyscale

 Wherein R2, R3, R4, R5, R6 and R7 are independently H, a C1-C25 alkyl group, a C6-C24 aryl group, or a C2-C30 heteroaryl group, and X1 is R16’, which is a C6-C24 aryl group or a C2-C30 heteroaryl group).  
	Regarding the claimed “R1 is selected from the group consisting of partially or fully deuterated alkyl, partially or fully deuterated cycloalkyl, partially or fully deuterated heteroalkyl, partially or fully deuterated arylalkyl, partially or fully deuterated heteroarylalkyl, partially or fully deuterated silyl, and partially or fully deuterated deuteroalkylsilyl, and wherein R1 may be further substituted”, SCHAEFER discloses R1 are independently selected from the group consisting of a C1-C25 alkyl group, which can optionally be substituted by E and/or interrupted by D, but does not explicitly disclose the claimed feature.  
    PNG
    media_image3.png
    130
    269
    media_image3.png
    Greyscale
, wherein R3 is selected from the group consisting of deuterated alkyl.  And, LECLOUX discloses deuterated compounds for organic electronic devices that emit light, such as light-emitting diodes (see claim 1 of LECLOUX), wherein the deuterated compounds described herein have greater air tolerance than the non-deuterated analogs, which can result in greater processing tolerance both for the preparation and purification of the materials and in the formation of electronic devices using the materials [0067].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the deuterated alkyl for R1 in the device of SCHAEFER as taught by GAO and LECLOUX, because the deuterated compounds have greater air tolerance than the non-deuterated analogs, which can result in greater processing tolerance both for the preparation and purification of the materials and in the formation of electronic devices using the materials.

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.	SCHAEFER teaches each R2 is independently selected from the group consisting of hydrogen, deuterium, fluorine, alkyl, cycloalkyl, heteroalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, aryl, heteroaryl, nitrile, isonitrile, sulfanyl, and combinations thereof (see the rejection of claim 1).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.	SCHAEFER teaches A1, A2, A3, A4, A5, A6, and A7 are independently CR2 (see the rejection of claim 1).
	
	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	SCHAEFER teaches Y is NR3 (see the rejection of claim 1).

Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.	Modified SCHAEFER teaches R1 is selected from the group consisting of ‘see the chemical compounds listed in the claim 3’ (see the rejection of claim 1; GAO teaches the deuterated alkyl for R1 and discloses “the term “alkyl” includes branched and straight-chain saturated aliphatic hydrocarbon groups. Unless otherwise indicated, the term is also intended to include cyclic groups. Examples of alkyl groups include methyl, ethyl, propyl, isopropyl, isobutyl, secbutyl, tertbutyl, pentyl, isopentyl, neopentyl, cyclopentyl, hexyl, cyclohexyl, isohexyl and the like. The term “alkyl” further includes both substituted and unsubstituted hydrocarbon groups. In some embodiments, the alkyl group may be mono-, di- and tri-substituted. One example of a substituted alkyl group is trifluoromethyl. Other substituted alkyl groups are formed from one or more of the substituents described herein. In certain embodiments alkyl groups have 1 to 20 carbon atoms. In other embodiments, the group has 1 to 6 carbon atoms. The term is intended to include heteroalkyl groups. Heteroalkyl groups may have from 1-20 carbon atoms” in [0042].  Therefore, the deuterated alkyl is considered to correspond to the claimed 
    PNG
    media_image4.png
    166
    371
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    352
    397
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    84
    158
    media_image6.png
    Greyscale
”).
	Regarding claim 14, SCHAEFER teaches an organic light emitting device (OLED) (see the organic light-emitting diodes (OLEDs); see [0030]-[0032], [0110], [0117]-[0166], Abstract, claim 15) comprising: an anode (see the anode An); a cathode (see the cathode Ka); and an organic layer (see the light-emitting layer E with the formula I), disposed between the anode and the cathode (a light-emitting layer E arranged between the anode An and the cathode Ka) (see [0118]), comprising a compound having Formula I, wherein A1, … that links to another compound of Formula I (see the rejection of claim 1).
	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 14.


	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 14.
	SCHAEFER teaches the organic layer further comprises a phosphorescent emissive dopant ([0130] The light-emitting layer (3) comprises at least one emitter material); wherein the emissive dopant ( [0137] The light emitting layer comprises preferably a compound of the formula 
    PNG
    media_image7.png
    130
    609
    media_image7.png
    Greyscale
; [0136] Carbene complexes are suitable triplet emitters; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the metal-carbene complexes of the formula (IX) for the emitter material in the device of modified SCHAEFER, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)) is a transition metal complex (M is a metal atom selected from the group consisting of Co, Rh, Ir, Nb, Pd, Pt, Fe, Ru, Os, Cr, Mo, W, Mn, Tc, Re, Cu, Ag and Au in any oxidation state possible for the respective metal atom) having at least one ligand or part of the at least one ligand if the ligand is more than bidentate selected from the group consisting of: (see the ligands listed in the claim 16), wherein each Y to Y13 are independently selected from the group consisting of carbon and nitrogen; wherein Y' is selected from the group consisting of BR., NRe, PR, O, S, Se, C=0, S=0, SO2, CRRfRR, SiRCRf, and GeReRf; wherein Re and Rf are optionally fused or joined to form a ring; wherein each Ra, Rb, Rc, and Rd may independently represent from mono substitution to the maximum possible number of substitution, or no substitution; wherein each Ra, Rb, Rc, Rd, Re, and Rf is independently selected from the group consisting of hydrogen, deuterium, halide, alkyl, cycloalkyl, heteroalkyl, arylalkyl, alkoxy, aryloxy, amino, silyl, alkenyl, cycloalkenyl, heteroalkenyl, alkynyl, aryl, heteroaryl, acyl, carbonyl, carboxylic acids, ester, nitrile, isonitrile, sulfanyl, sulfinyl, sulfonyl, phosphino, and combinations thereof; and wherein any two adjacent substituents of Ra, Rb, Rc, and Rd are optionally fused or joined to form a ring or form a multidentate n1 ligand 
    PNG
    media_image8.png
    331
    379
    media_image8.png
    Greyscale
, in [0137], and see [0137]-[0139]; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the  [carbine]n1 ligand disclosed above for the metal-carbene complexes of the formula (IX) for the emitter material in the device of modified SCHAEFER, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144)).

	Regarding claim 19, SCHAEFER teaches a consumer product (see the consumer product described in [0165]-[0167]) comprising an organic light emitting device (OLED) (see the organic light-emitting diodes (OLEDs); see [0030]-[0032], [0110], [0117]-[0166], Abstract, claim 15) comprising: an anode (see the anode An); a cathode (see the cathode Ka); and an organic layer (see the light-emitting layer E with the formula I), disposed between the anode and the cathode (a light-emitting layer E arranged between the anode An and the cathode Ka) (see [0118]), comprising a compound having Formula I, wherein A1, … that links to another compound of Formula I (see the rejection of claim 1), wherein the consumer product is selected from the group consisting of a flat panel display, a curved display, a computer monitor, a medical monitor, a television, a billboard, a light for interior or exterior illumination and/or signaling, a heads-up display, a fully or partially transparent display, a flexible display, a rollable display, a foldable display, a stretchable display, a laser printer, a telephone, a cell phone, tablet, a phablet, a personal digital assistant (PDA), a wearable device, a laptop computer, a digital camera, a camcorder, a viewfinder, a micro-display that is less than 2 inches diagonal, a 3-D display, a virtual reality or augmented reality display, a vehicle, a video walls comprising multiple displays tiled together, a theater or stadium screen, and a sign (see the stationary and mobile visual display units and 

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 1.
	Modified SCHAEFER teaches a formulation comprising the compound of claim 1 (see the rejection of claim 1; see the formulation comprising the compound of modified SCHAEFER as described in the rejection of claim 1).

Response to Arguments
	Applicant's arguments filed on 06/28/2015 have been fully considered, but they are not persuasive.
	Regarding claim 1-3, 6, 12, 14-16, and 19-20 rejected under 35 U.S.C. 103, Applicant’s argument regarding that “There would have been no motivation to modify Shaefer using the teachings of Gao or LeCloux” in P54-P57, is not persuasive.
	SCHAEFER, GAO, and LECLOUX are combinable because they are concerned with the same field of endeavor, namely organic compound for light-emitting diode. GAO discloses deuterated alkyl as a substituent in an organic compound for light-emitting diode and LECLOUX discloses the deuterated compounds have greater air tolerance than the non-deuterated analogs, which can result in greater processing tolerance both for the preparation and purification of the materials and in the formation of electronic devices using the materials deuterated compounds for light-emitting diodes.  Therefore, the employment of the deuterated alkyl for R1 in the device of SCHAEFER as taught by GAO and LECLOUX would have been obvious because of the benefit described above (see the full discussion in the rejection of claim 1).

	Regarding claim 1-3, 6, 12, 14-16, and 19-20 rejected under 35 U.S.C. 103, Applicant’s argument regarding that “The Specification provides results demonstrating that the claimed compounds unexpectedly provide improved lifetime (LT)” in P54-P57, is not persuasive.
	SCHAEFER recognized the formula I provides good efficiencies and a long lifetime in OLEDs (see [0110], [0163]).  And, as described above, SCHAEFER in view of GAO and LECLOUX teaches all claimed limitations required by the claims 1-3, 6, 12, 14-16, and 19-20.

	
Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726